internal_revenue_service index nos number release date cc dom p si - plr-102570-00 may debtor trust d1 d2 d3 dear this is in reply to your letter dated date and subsequent correspondence requesting a ruling on the classification of trust as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations debtor and its affiliates debtors filed a voluntary petition under chapter of the bankruptcy code in the bankruptcy court on d1 on d2 the debtors consummated the sale of substantially_all of their assets and businesses on d3 the official committee of unsecured creditors of debtors the committee filed the latest version of the plan for debtor and affiliates the plan in debtors’ bankruptcy proceedings pursuant to the plan trust will be created to provide a mechanism for the liquidation and distribution of the assets of debtors under the trust agreement the agreement the liquidating trustee is authorized and directed to take all reasonable and necessary action to hold conserve and protect trust’s assets and to collect on sell or otherwise liquidate or dispose_of trust’s assets and to distribute the net_proceeds of such disposition to the trust beneficiaries as provided in the plan in as prompt efficient and orderly a fashion as possible debtor represents that trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short-term certificates of deposit in banks or other savings institutions or other temporary liquid investments such as treasury bills trust is required under the terms of the agreement to distribute to the beneficiaries at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities the agreement generally provides that trust will terminate no later than five years after its formation the agreement provides that the beneficiaries will be treated as the grantors and deemed owners of trust it further provides that the parties agree to value all assets transferred to trust consistently and to use such values for all federal_income_tax purposes the agreement provides that the trustee shall file returns as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations the agreement consistent with the requirements set out in revproc_94_45 1994_2_cb_684 provides that the transfer of the liquidating_trust assets to the liquidating_trust will be treated for all federal tax purposes eg sec_61 sec_483 sec_1001 sec_1012 and sec_1274 as a transfer from the bankruptcy_estate to the beneficiaries followed by a deemed transfer by the beneficiaries to the liquidating_trust sec_671 of the code provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there then shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-4 of the regulations provides that except as provided in sec_1_671-4 and items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the code are treated as owned by the grantor or another person should not be reported by the trust on form_1041 but should be shown on a separate statement attached to that form sec_677 of the code provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse sec_301_7701-4 of the regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 of the regulations if certain specified conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly based on the representations made and the information submitted we rule as follows trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the regulations trust will be a grantor_trust and the beneficiaries of trust will be treated as the owners of trust under sec_671 and sec_677 of the code except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to debtor sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
